Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-13 are pending.
Applicant’s election on 12/272021  without traverse for examination of Group I (claims  1-2, 5-7 and 11-12)  directed to one pot method for synthesis of O-linked and/or S- linked diglycosylated products, wherein-the method comprises-of the method comprising: a. providing a mixture of a donor substrate and an acceptor substrate in a ratio in the range of 20: 1 to 400: 1, wherein the donor substrate is an activated nucleotide sugar selected from the group consisting of saccharide-UDP, saccharide-GDP, and related nucleotide sugars thereof and the acceptor substrate comprises a peptide or polypeptide having amino acid sequence selected from the group consisting of SEQ 1D NO.: 4 as species selection b. providing a multifunctional recombinant nucleotide dependent diglycosyltransferase protein having amino acid sequence selected from the group consisting of SEQ ID NO.; 1, SEQ ID NO. 2, and SEQ ID NO. 3; C. contacting a multifunctional recombinant nucleotide dependent dighycosyltransferase protein obtained in step (b) with the mixture obtained in step (a},
d. reacting the donor substrate and the acceptor substrate in presence of the multifunctional recombinant nucleotide dependent digiycosyltransferase protein in their response of office action of 11/5/21  is acknowledged.   Claims 3-4, 8-10 and 13 are withdrawn as non-elected claims.  Claims 1-2, 5-7,  11-12 are for examination.
Information Disclosure Statement

Claim Rejections 35 U.S.C 112(b) rejection 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims  1, 2, 5-7, 11-12 ( depend on claim 1) are  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is indefinite for the following reason:
Claim 1 recite “saccharide-UDP, saccharide-GDP, and related nucleotide sugars thereof”. it is unclear how related to the saccharide-UDP, saccharide-GDP  is related by structure  or function. Correction is required.  
Claim 1 is  indefinite for the following reason:
Claim 1 recite  in  C.“ protein obtained in step (b) with the mixture obtained in step (a}”   it is unclear   how obtained the protein  in (b)or  the mixture in (a). from where it obtained and how obtained.
Moreover   “the mixture” lack antecedent basis because  in ( a)  mixture is not recited. 

Claim 1 is  indefinite for the following reason:


Conclusion
Claims 1-2, 5-7, 11-12 are rejected.  No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Y MEAH whose telephone number is (571)272-1261.  The examiner can normally be reached on monday-friday (8-7).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 4089187584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOHAMMAD Y MEAH/Examiner, Art Unit 1652